Citation Nr: 0016829	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1991 to July 
1991.  The veteran also had more than 30 years of service in 
the United States Air Force Reserve (USAFR).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for left ear hearing 
loss.  


FINDING OF FACT

The record contains no medical evidence of a current hearing 
loss disability, as defined by 38 C.F.R. § 3.385 (1999).


CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Service audiological evaluations showed pure tone thresholds, 
in decibels, as follows:




HERTZ


LEFT
500
1000
2000
3000
4000
July 1970
10
10
10
10
10
March 1976
15
5
20
20
40
May 1979
5
0
5
10
25
May 1982
25
20
5
5
20
March 1986
0
0
0
0
0
November 
1989
0
10
5
15
15
April 1991
5
0
10
15
25
June 1991
5
0
10
15
25

On reports of medical history in July 1970, April 1971, March 
1972, March 1976, May 1982, March 1986, November 1989, and 
June 1991, the veteran reported no history of hearing loss 
and noted that his usual occupation was as an aerospace 
quality engineer.  

The veteran's DD Form 214 for the period of active service 
from January to July 1991 noted more than 1 year, 11 months 
of prior active service, and more than 31 years, 11 months of 
prior inactive service.  

An August 1991 occupational health examination for aircraft 
structural maintenance noted that shop personnel perform 60 
percent of their duties on the flight line and are exposed to 
noise from power tools, "AC," and noise dosimetry.  

During a VA general medical examination in May 1992, the 
veteran reported that he was currently employed as an 
aircraft repairman, and had been in that position since 1989.  

By letter, received in June 1998, J.H.P., M.D., stated that 
the veteran had marked fluctuations of his hearing on the 
left side over the previous three months.  The veteran 
reported noise exposure for 35 years with the USAFR.  Review 
of audiograms demonstrated normal hearing in the right ear 
and very mild high frequency sensorineural hearing loss with 
a low tone loss on the left.  Attached to this letter, were 
reports of audiograms, dated in November 1992 and March 1993.  
These reports were graphical only, and were not interpreted 
by any medical professional.  The March 1993 report noted an 
increase in the left ear since November 1992.  

In June 1998, the veteran filed an initial claim for VA 
benefits for service connection for impaired hearing.  In his 
notice of disagreement, received in December 1998, the 
veteran stated that during his 36 years of service in the 
USAFR, he was exposed to jet engine noise and machine metal 
noise.  He noted that he was not exposed to continuous noise 
during his occupation in Aerospace Quality 
Engineering/Management, as he was during service.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

By law, service connection may be granted for disability 
which results from an injury suffered in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).  However, in the case 
of service connection for defective hearing, a claim shall 
only be established if the loss is such that it meets 
prescribed statutory criteria defining a loss for purposes of 
receiving VA benefits.  According to 38 C.F.R. § 3.385 
(1999), service connection is warranted when, based on the 
results of audiometric testing, the veteran has a pure tone 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 hertz which is 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
exceed 26 decibels; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  The record 
contains no current interpreted audiometric testing results 
reflecting values that meet the definition of hearing loss 
disability under 38 C.F.R. § 3.385.  The Board notes that the 
March 1976 service examination results met these 
requirements.  A more than 20-year-old finding does not 
demonstrate a current disability, especially in light of the 
fact that all of the subsequent examinations do not reflect a 
hearing loss disability under the regulations.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Assuming arguendo, that the November 1992 uninterpreted 
audiogram results reflects a hearing loss disability under 38 
C.F.R. § 3.385, as it appears to, the veteran's claim 
continues to be not well grounded as the record contains no 
competent medical evidence of a nexus between any current 
"very mild high frequency sensorineural hearing loss" and 
any incident of the veteran's military service, including 
noise exposure during USAFR service.  Although Dr. J.H.P 
noted the veteran's history of noise exposure during service, 
the physician did not attribute the hearing loss found to 
this history.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the Court has held that there is some duty to inform 
the veteran of the evidence necessary for the completion of 
an application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  The 
appellant has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

